Case 18-66682-jrs   Doc 13   Filed 10/17/18 Entered 10/17/18 12:09:28   Desc Main
                             Document      Page 1 of 6
Case 18-66682-jrs   Doc 13   Filed 10/17/18 Entered 10/17/18 12:09:28   Desc Main
                             Document      Page 2 of 6
Case 18-66682-jrs   Doc 13   Filed 10/17/18 Entered 10/17/18 12:09:28   Desc Main
                             Document      Page 3 of 6
Case 18-66682-jrs   Doc 13   Filed 10/17/18 Entered 10/17/18 12:09:28   Desc Main
                             Document      Page 4 of 6
Case 18-66682-jrs   Doc 13   Filed 10/17/18 Entered 10/17/18 12:09:28   Desc Main
                             Document      Page 5 of 6
Case 18-66682-jrs   Doc 13   Filed 10/17/18 Entered 10/17/18 12:09:28   Desc Main
                             Document      Page 6 of 6
